DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of a tufted fabric species in the reply filed on 11/22/2021 is acknowledged. The traversal is on the grounds that the various species are related and indistinct and therefore do not place an undue burden on the examiner in evaluating all of the claims together. This is found persuasive, and the previous restriction requirement is withdrawn. Claims 1-14 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 1 and 8 recite the limitation “the high-loft material pile substrate”, line 7 and line 8, respectively. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been construed as reciting “a pile substrate of the high-loft material 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weedlun (US 8,377,246) in view of Drake (US 2007/0039682) and Wexler (US 6,689,532).
Weedlun teaches a method of making an applique, the method comprising: providing an upper textile (10), sublimation printing a design element (2) on a first surface of the upper textile, laminating an adhesive layer (25) on a second surface of the upper textile to form an assembly comprising the upper textile, the design element, and the adhesive layer, and laser cutting the assembly into a selected shape (See Figures; col. 3, line 48 to col. 5, line 55). The upper textile, design element, and adhesive layer of Weedlun read on the instantly claimed high-loft material, graphic, and adhesive layer, respectively. 

Drake teaches a method of printing an image on a substrate (1), the method comprising registering the substrate (1) on a platen (10) with vacuum orifices (14) therein, applying vacuum to a first side of the substrate, and sublimation printing an image on a second side of the substrate while applying the vacuum (See Figures; [0065]-[0083]). Drake teaches that the substrate may be a fabric or textile layer (See [0044]). The platen and vacuum orifices read on the instantly claimed vacuum press which applies a vacuum.
It would have been obvious to one of ordinary skill in the art at the time of filing to insert the assembly of Weedlun into a vacuum press and apply vacuum during the sublimation printing step. The rationale to do so would have been the motivation provided by the teaching of Drake that to do so would predictably provide a suitable clamping force for the printing step (See [0067], [0072]-[0073]).
Weedlun also does not expressly disclose a step of applying a release sheet over the first surface of the upper textile as claimed.
It was well known and conventional in the prior art to apply release sheets over printed layers to protect printed layers during storage and transfer. This is shown, for example, by Wexler, which teaches that a releasable protective layer (20) may be applied over an image receiving layer (18) after printing in order to protect such a layer (See Figures; Detailed Description of the Invention). Since releasable protective films were well known and conventional in the art for protecting printed layers, the use of such a film to protect the printed design element of Weedlun would have been obvious to one of ordinary skill in the art at the time of filing.
Claim 8 includes all the same steps as claim 1 and further requires laser etching in addition to laser cutting. Weedlun teaches that the laser cutting step may include selectively cutting 1) through the design element and through the upper textile layer but not the base layer or laminating layer, and 2) 
Regarding the particular materials of claims 2-7 and 9-14, Weedlun teaches that the upper textile may be any woven or non-woven fabric or knit material (See col. 3, lines 58-60). The textile materials of claims 2-7 and 9-14 are well known and ubiquitous in the art such that it would have been obvious to one of ordinary skill in the art at the time of filing that the “any woven or non-woven fabric or knit material” taught by Weedlun would include such materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday through Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARSON GROSS/Primary Examiner, Art Unit 1746